Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 9, 12, 15, 18-19 and 22, drawn to a method, classified in G03F7/0002.
II. Claims 4-7, 10, 13, 16, 20 and 23, drawn to a method, classified in H01L 21/00.
III. Claims 8, 11, 14, 17, 21 and 24, drawn to a method, classified in G03F 7/0005.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to distinct methods, where patentability in the independent claims of each group is based on divergent steps. The differences between these groups are numerous and significant to the extent that the inventions constitute prima facie patentably distinct combinations, absent evidence to the contrary. This can readily and clearly be demonstrated by a side-by-side comparison of the independent claims. For instance, independent claim 1 in invention I requires a first substrate held by a holding unit, a first base material of the first substrate is higher in heat conductivity than a second base material of the second substrate, but does not require the first substrate includes a first metal film formed on a first surface on which the first composition is to be provided, the second substrate includes a second metal film formed on a second surface on which the second composition is to be provided, and the first metal film formed on the first substrate is higher in reflectivity than the second metal film formed on the second substrate, as recited in independent claim 4 in invention II. 
Inventions I and III are directed to distinct methods, where patentability in the independent claims of each group is based on divergent steps. The differences between these groups are numerous and significant to the extent that the inventions constitute prima facie patentably distinct combinations, 
Inventions II and III are directed to distinct methods, where patentability in the independent claims of each group is based on divergent steps. The differences between these groups are numerous and significant to the extent that the inventions constitute prima facie patentably distinct combinations, absent evidence to the contrary. This can readily and clearly be demonstrated by a side-by-side comparison of the independent claims. For instance, independent claim 4 in invention II requires the first substrate includes a first metal film formed on a first surface on which the first composition is to be provided, the second substrate includes a second metal film formed on a second surface on which the second composition is to be provided, and the first metal film formed on the first substrate is higher in reflectivity than the second metal film formed on the second substrate, but does not require a first base material of the first substrate is the same as a second base material of the second substrate, the second substrate includes a metal film formed on a surface on which the composition is to be provided, and the first substrate does not include the metal film, as recited in independent claim 8 in invention III. 
Similarities of the independent claims are merely superficial, since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. For this reason, it would be a serious burden for the examiner to consider the three groups of method claims since the search and examination for one of the independent claims would not be required for the other independent claims.
Rejoinder of the non-elected method group will be considered, upon indication of allowable subject matter, depending on the basis thereof. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LARRY W THROWER/Primary Examiner, Art Unit 1754